DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
	The examiner assigned to the instant application has changed.  The new examiner is Melissa Mercier.  Contact information is provided at the end of this Office Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.
 
Summary
Claims 1-12, 14-19, 22-26 are pending in this application. Claims 1-10 and 15-18 are withdrawn from this application.  Claims 1, 11, and 19 are amended. Claims 13 and 20-21 are cancelled. Claims 11-12, 14, 19, and 22-26 are under examination in this application. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 11, 12, 14, and 24-26  under 35 U.S.C. 103 as being unpatentable over Mead Johnson (Taxol Injection, Oncology Products, Feb. 10, 2000; [online], Retrieved from URL:hites:/ (www accessdata fda eousdrugsatida docs sishel/ SKN 208835 36L8C. POE on 1/22/2021) in view of Xia et al. (Chem. Pharm. Bull. 59(3) 321—326 (2011)),  and Khamar et al. (US 9,345,683 B2, May 24, 2016) has been withdrawn in view of Applicant’s amendment to claims 11 and 19 to recite the solution does not include cholesterol.
 The rejection of claims 11, 12, 14, 19, and 24-26 under 35 U.S.C. 103 as being unpatentable over Mead Johnson, (Taxol Injection, Oncology Products, Feb. 10, 2000; [online], Retrieved from URL:kites. / www accessdata fda.gov/drugsatide docs/label /2000/202888 361 86. POF on 1/22/2021) in view of Xia et al. (Chem. Pharm. Bull. 59(3) 321—326 (2011)), and Khamar et al. (US 9,345,683 B2, May 24, 2016), and in view of Trissel (US 5,681,846, Oct. 28, 1997) has been withdrawn in view of Applicant’s amendment to claims 11 and 19 to recite the solution does not include cholesterol.
The rejection of claims 11-12, 14, and 22-26 under 35 U.S.C. 103 as being unpatentable over Mead Johnson in view of Xia and Khamar and in further view of Carver et al. (EP 0674510 B1, Aug. 5, 1998), and Dordunoo, S. and Burt, H. (International Journal of Pharmaceutics 133 (1996) 191 — 201) has been withdrawn in view of Applicant’s amendment to claims 11 and 19 to recite the solution does not include cholesterol.

Maintained and New Objections/Rejections

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12, 19, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 7,923,536). 
Desai discloses a pharmaceutical composition comprising a pharmaceutical agent and an acceptable carrier (abstract). 

The pharmaceutical agent may be used alone or dissolved in a water-immiscible solvent. Preferred solvents include vegetable oils (column 8, line 3-11), the Examiner has interpreted the solvent used to dissolve the agent to include carriers. 
While Desai discloses the composition CAN include excipients and stabilizers including phospholipids (column 7, line 6 through column 8, line 2), and surfactants (column 8, lines 12-33), there is no disclosure that they required components but rather optional. Additionally, cholesterol is not disclosed, therefore, it would not be deemed required in the composition of Desai. 
The composition is discloses as being suitable for parenteral administration including sterile injection solution (column 8, lines 56-58).  The composition is used to treat tumor cells (column 13, lines 4-6). 
Regarding the recitation of “wherein the injectable formulation is suitable for intratumor administration”, Desai discloses the composition can be formulated for injection. There does not appear to be any distinction between the composition of the instant claims and the composition of the prior art, therefore, the composition of Desai would be considered “suitable” for intratumor administration. 
Regarding claim 12, as noted above, paclitaxel is disclosed (column 4, lines 18-19). 
Regarding claim 19, the formulation can be presented in unit-dose or multi-dose sealed containers, such as ampules and vials, and can be stored in a freeze dried condition requiring on the addition of the sterile liquid excipient, immediately prior to use (column 8. Lines 63-37). 

Regarding claim 24, the composition can have a particle size of less than about 200 nanometers (column 9, lines 51-52), therefore, the composition would be “capable” of being passed through a 0.22 micron filter.
	Regarding claim 25, there is no disclosure within the prior art reference if the solution is colorless or transparent, however, based on the components of the teachings formulation, there does not appear to be any recitation of a colorant. Absent a showing of evidence to the contrary, it is the positon of the Examiner that the solution would be colorless and transparent. 
While Desai does not exemplify the recited composition, he does disclose the claimed components as a suitable embodiment within the scope of his invention. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have prepared the composition of the instant claim since the components are all disclosed as either suitable alternatives or preferred components thus providing a reasonable expectation of success. 

Claims 11-12, 14, 19, 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 7,923,536) in view of Chen (US 2003/0099674). 
The teachings Desai are discussed above. 
Desai does not disclose the use of medium chain triglycerides. 
Chen discloses oils are acceptable pharmacologically acceptable carriers in injectable formulations (paragraph 0076).  

Oils including those found in plants such as sesame, soybean, safflower, corn, cottonseed, peanut and palm oil are disclosed (paragraph 0077).  Triglycerides, particularly medium chain triglycerides are alternatives to the recited oils (paragraph 0079). 
Regarding claim 14, the medium chain triglycerides are made from fatty acids that are usually about 8-10 carbons in length (paragraph 0082).  It is noted that caprylic and capric acid are 8 and 10 carbon chains.  
Regarding claim 26, Example 3 of Chen discloses the use of dehydrated ethanol for preparing the lyophilized emulsion.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to substitute the vegetable oil in Desai for the medium chain triglycerides recited in Chen since Chen discloses them to be functional equivalents and suitable alternatives. 

Claims 11-12, 19, 22-23 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 7,923,536) in view of Zenoni et al. (EP 1348430). 
The teachings of Desai are discussed above. 
Desai does not disclose the use of citric acid as a buffer. 
Zenoni discloses paclitaxel and albumin injectable formulations similar to Desai.  
Regarding claim 23,  the formulations were pH’d with a biocompatible acid including citric acid (paragraphs 0018-0019). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MELISSA S MERCIER/Primary Examiner, Art Unit 1615